Citation Nr: 1415762	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-09 750	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for low back syndrome with L5-S1 spondylolisthesis prior to May 30, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate A. Sosna, General Attorney


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an April 2004 decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  In May 2005 the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In February 2012, the Board issued a decision that denied the claim entitlement to a rating in excess of 10 percent for low back syndrome with L5-S1 spondylolisthesis prior to May 30, 2007.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the May 2005 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In November 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.


Accordingly, the February 2012 Board decision is vacated.  



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


